COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ollie Lewis, Sam L. Lewis and All Other Occupants of 10618
                            Leitrim Way Houston, TX 77047 v. Federal National
                            Mortgage Association

Appellate case number:      01-14-01024-CV

Trial court case number:    1055404

Trial court:                County Civil Court at Law No. 2 of Harris County

       On December 17, 2014, appellants timely filed an affidavit of indigence with their
notice of appeal in the trial court from that court’s December 8, 2014 judgment. See TEX.
R. APP. P. 20.1(a)(2)(A), 25.1(a), 26.1. On January 2, 2015, the clerk’s record in this
forcible detainer action was filed. On January 7, 2015, in response to the December 31,
2014 notice from the Clerk of this Court, the trial court clerk filed the supplemental
clerk’s record on indigence. According to the supplemental clerk’s record, the trial court
timely sustained the county clerk’s contest to appellants’ affidavit of indigence on
December 30, 2014. See id. at 20.1(e)(1), (i)(4).
       Under Texas Rule of Appellate Procedure 20.1(j), a party claiming indigence may
seek review of a trial court’s order sustaining a contest to his or her affidavit of indigence
by filing a motion challenging the order within 10 days of that order in the appellate
court. See TEX. R. APP. P. 20.1(j)(1), (2). Here, although appellants filed a notice of
appeal on December 17, 2014, from the underlying forcible detainer judgment, they did
not timely file a motion in this Court challenging the trial court’s December 30, 2014
order sustaining the contest to appellants’ affidavit of indigence within 10 days of that
order. See id. at 20.1(j)(2). Therefore, pursuant to the trial court’s December 30, 2014
order, appellants are not indigent for purposes of appellate costs.
       Although appellant Ollie Lewis paid for the clerk’s record on January 2, 2015, the
appellants have neither paid for the filing fee nor requested or paid for the fee for
preparation of the reporter’s record. Because appellants have not established indigence, it
is ORDERED that appellants pay the $195.00 appellate filing fee to the Clerk of this
Court within 30 days of the date of this order, or the appeal may be dismissed
without further notice. See TEX. R. APP. P. 5 (requiring payment of fees in civil cases
unless indigent), 42.3 (allowing involuntary dismissal of case).
        Finally, it is ORDERED that, no later than 30 days from the date of this order,
appellants file with the Clerk of this Court proof that they have requested and paid or
made arrangements to pay for preparation of the reporter’s record. See TEX. R. APP. P.
34.6(b)(1), (2), 35.3(b)(2), (3), (c). If appellants have paid for the filing fee, but have
failed to request and pay, or made arrangements to pay, for the reporter’s record by the
above deadline, the Clerk of this Court may set the briefing schedule and this Court may
consider and decide only those issues or points that do not require a reporter’s record for
a decision. See TEX. R. APP. P. 37.3(c).
      It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                     Acting individually     Acting for the Court

Date: February 12, 2015




                                            2